DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishibai et al (US20120168649).
Ishibai, paragraph 47 of the PGPUB, teaches the photocatalyst coating agent is a composition comprising the above photocatalyst, a binder, and a solvent, and publicly known coating agents can be used. In addition, in the near-infrared shielding coating agent of the present invention, a photocatalyst coating agent using the photocatalyst, instead of (1) the inorganic near-infrared absorbing agent, and using the above tetrafunctional silicon type compounds of (2), the above trifunctional silicon type 
Ishibai, paragraph 22 of the PGPUB, teaches the above component of (4) is at least one selected from a silane coupling agent represented by the general formula Si(X)3-Y or R4Si(X)2-Y, a hydrolysate thereof, and a polycondensate thereof.
Ishibai, paragraph 24 of the PGPUB, teaches a silane coupling agent having an epoxy group includes 3-glycidoxypropyltrimethoxysilane 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane.
Ishibai, paragraph 45 of the PGPUB, teaches the particle diameter of the photocatalyst is more preferably in the range of 1 to 500 nm. 
A hydrolysate of 3-glycidoxypropyltrimethoxysilane or 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane reads on a binder a water soluble hydrolysate of a silane coupling agent having an ethylene oxide structure and having a silanol group bondable to the photocatalytic particle to form a chemical bond as claimed in claim 1. 

Regarding claim 2, Ishibai, paragraph 29 of the PGPUB, teaches the content of the above silane type coupling agents of (4) is preferably 1 to 30% by weight with respect to the total amount of the above tetrafunctional silicon type compounds of (2) and the above trifunctional silicon type compounds of (3).
In this range, curing at ordinary temperatures of about 5 to 40° C. proceeds, and moreover, a coating that has high coating hardness and is less likely to crack can be formed.


Regarding claim 3, Ishibai, paragraph 48 of the PGPUB, teaches the content of the photocatalyst is preferably 5 to 98% by weight, more preferably 25 to 98% by weight, with respect to the total amount of the solids of the photocatalyst coating agent.

Regarding claims 4-5, Ishibai, paragraph 24 of the PGPUB, teaches a silane coupling agent having an epoxy group includes 3-glycidoxypropyltrimethoxysilane and 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane.
3-glycidoxypropyltrimethoxysilane as taught by Ishibai reads on Formula 1 and 2 when in Formula 1 and 2 R1 is a methoxy group, R3 is an propylene group, m=3 and E is E1 where R4 is a methylene group. 
2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane as taught by Ishibai reads on Formulas 1 and 2 when in Formulas 1 and R1 is a methoxy group, R3 is an ethylene group, m=3 and E is E2. 

Regarding claim 5, Ishibai, paragraph 24 of the PGPUB, teaches a silane coupling agent having an epoxy group includes 3-glycidoxypropyltrimethoxysilane.

Regarding claim 7, Ishibai, paragraph 47 of the PGPUB, teaches the photocatalyst coating agent is a composition comprising the above photocatalyst, a binder, and a solvent, and publicly known coating agents can be used.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix these components together to obtain a coating agent. 

Regarding claim 8, Ishibai, paragraph 22 of the PGPUB, teaches (4) may be a product obtained by previously hydrolyzing and polycondensing a monomer of a silane coupling agent, for example, an oligomer having a degree of polymerization of about 2 to 20, preferably an oligomer having a degree of polymerization of about 2 to 10.

Regarding claim 9, Ishibai, paragraph 49 of the PGPUB, teaches a method for applying the photocatalyst coating agent to the substrate. When the solvent is removed from the applied material, a photocatalytic coating is formed. The coating formation is preferably performed at ordinary temperatures in the range of 5 to 40° C. Warm air or cool air may be fed in the coating formation to promote the coating formation. In addition, heating may be performed as required. The heating temperature can be appropriately set according to the heat resistance of the substrate and the like, and is specifically in the range of 40 to 500°C.
The step of applying and heating the coating agent as taught by Ishibai is the same step as claimed in claim 9 and therefore it would be expected that heating the 

Regarding claim 10, Ishibai, paragraph 49 of the PGPUB, teaches a method for applying the photocatalyst coating agent to the substrate. When the solvent is removed from the applied material, a photocatalytic coating is formed. The coating formation is preferably performed at ordinary temperatures in the range of 5 to 40° C. Warm air or cool air may be fed in the coating formation to promote the coating formation. In addition, heating may be performed as required. The heating temperature can be appropriately set according to the heat resistance of the substrate and the like, and is specifically in the range of 40 to 500°C.
The step of applying and heating the coating agent as taught by Ishibai is the same step as claimed in claim 9 and therefore it would be expected that heating the coating agent as taught by Ishibai would dehydrate and condense the hydrolysate and photocatalytic particle and dehydrate and condense the hydrolysate and base material as claimed in claim 10. 

Regarding claim 12, Ishibai, paragraph 48 of the PGPUB, teaches the content of the photocatalyst is preferably 5 to 98% by weight, more preferably 25 to 98% by weight, with respect to the total amount of the solids of the photocatalyst coating agent.

Regarding claim 13, Ishibai, paragraph 29 of the PGPUB, teaches the content of the above silane type coupling agents of (4) is preferably 1 to 30% by weight with 
In this range, curing at ordinary temperatures of about 5 to 40° C. proceeds, and moreover, a coating that has high coating hardness and is less likely to crack can be formed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose the amount of a hydrolysate of 3-glycidoxypropyltrimethoxysilane based on a total solids content to ensure curing at ordinary temperatures of about 5 to 40° C. proceeds, and to obtain a coating that has high coating hardness and is less likely to crack.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibai et al (US20120168649) as applied to claim 1 and further in view of Sanbayashi et al (US6479141).
Ishibai, paragraph 45 of the PGPUB, teaches the photocatalyst can be a combination of titanium oxide and zinc oxide having a particle diameter of 1-500 nm, this references does not teach the zinc oxide having an average particle diameter larger than an average particle diameter of titanium oxide. 
Sanbayashi teaches a photocatalytic coating. 
Sanbayashi, col. 4, teaches the particles of an inorganic compound other than titanium dioxide incorporated in the photocatalytic coating composition of the invention have a comparatively large average particle diameter so as not to give interference 
Examples of usable inorganic compounds include an oxide or a hydroxide of aluminum, silicon, zinc and zirconium are preferred.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an average particle diameter of the zinc oxide larger than that of titanium dioxide particles as taught by Sanbayashi in the composition as taught by Ishibai so as not to give interference color in the composition. 
Zinc oxide larger than that of titanium dioxide particles as taught by the references reads on a spacer particle as claimed in claim 6. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibai et al (US20120168649) as applied to claim 1 and further in view of Morimitsu et al (JP2001081394, English translation). 

Although Ishibai teaches a primer layer formed on the substrate, this reference does not teach the primer layer to be hydrophilic. 
Morimitsu teaches a primer composition. 
Morimitsu, paragraph 10, teaches the photocatalyst comprises a substrate, a coating layer of the primer composition formed on the surface of the substrate, and an aqueous photocatalyst coating composition formed on the coating of the primer composition.
Morimitsu, paragraph 5, teaches the primer composition has good adhesion to a substrate, and can be coated with an overcoated aqueous photocatalyst coating composition without problems such as repelling, and has good adhesion between the photocatalyst layer and the primer layer and the primer layer itself and has high light resistance and high water resistance.
Morimitsu, paragraph 7, teaches the present invention has been made in view of the above-mentioned problems, and has the properties required for a primer composition, ie, good adhesion to all substrates, coating film formed on substrate is hydrophilic (contact angle with water of coating film formed on substrate is 10 degrees or less), light resistance and water resistance. 
Morimitsu teaches the aqueous photocatalyst coating composition can be applied without repelling because the surface of the primer layer to be applied is hydrophilic.
.

Response to Arguments
Applicant’s arguments, filed 2/2/21, with respect to the rejection(s) of claims 1-11 under Fukui and Oohashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishibai, Sanbayashi and Morimitsu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heller teaches a photocatalyst composition containing a substantially non-oxidizable binder which allows large amounts of photocatalytic particles to be adhered to a surface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/19/2021